Myers.
1. brought this action in the Jay Circuit Court, against the Ohio Oil Company and three individuals, by a complaint in two paragraphs, in each of which a demand for $100,000 damages was made against said oil company, no demand being made for relief against the other defendants.
The demand against the oil company was made for the alleged conversion of oil, by drilling upon the real estate of appellants, and pumping the oil therefrom. A demurrer for want of facts sufficient to constitute a cause of action was filed by the oil company, and a like demurrer by the individuals, jointly. These demurrers were sustained, and appellants refusing further to plead, judgment was rendered against them for costs.
This court is without jurisdiction of this appeal. The transcript in the cause was filed in the clerk’s office on August 29, 1908. At that time the act of 1907 (Acts 1907, p. 237, §1392 et seq. Bums 1908) was in force. The fourteenth subdivision of section one (§1392, supra), conferring jurisdiction upon this court, reads as follows: “All cases wherein the amount of money in controversy, exclusive of interest and cost, on the' judgment of the trial court exceeds $6,000” shall be appealable “directly to the Supreme Court,” and by the eighteenth subdivision (§1392, supra) all eases except those enumerated in the section are appeal-able to the Appellate Court.
2. This provision is a substantial reenactment of subdivision three of section ten of the act of 1901 (Acts 1901, p. 565, §1337j Bums 1901), under which this court held that the “amount in controversy” was to be determined from the amount of the judgment, excluding interest and cost, and not from the pleadings. Tyler v. Davis (1906), 166 Ind. 366; Avery v. Nordyke & Marmon Co. (1905), 164 Ind. 186; Leonard v. Whetstone (1905), 163 Ind. 702; Crum v. North Vernon Pump, etc., Co. (1904), 163 Ind. 596. The reenactment of this statute with this construction upon it *302must be regarded as an adoption of the construction unless the contrary clearly appears from the- act, as it does not. Cronin v. Zimmerman (1907), 169 Ind. 75, and cases cited.
This cause is hereby ordered transferred to the Appellate Court under the provisions of §1392, supra.